IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of              No. 81523-7-I

 L.H.                                           DIVISION ONE


                                                PUBLISHED OPINION



        CHUN, J. — This case concerns a 90-day commitment hearing under the

“Involuntary Treatment Act” (ITA), ch. 71.05 RCW. While testifying, a mental

health professional read aloud medical chart notes written by other mental health

professionals about L.H.’s behavior during his 14-day involuntary treatment. L.H.

objected, claiming a due process right to confront and cross-examine the authors

of the notes. The trial court overruled the objection. And then, relying in part on

this testimony, it committed L.H. for 90 days. We affirm.

                                  I. BACKGROUND

        The trial court entered a 14-day commitment order under the ITA placing

L.H. into inpatient treatment at Cascade Behavioral Health Hospital. Cascade

then petitioned to commit L.H. for 90 more days. 1


        1
         At the expiration of the fourteen-day period of intensive treatment, a
        person may be committed for further treatment pursuant to RCW
        71.05.320 if:
        ...
               (2) Such person was taken into custody as a result of conduct in
        which he or she attempted or inflicted physical harm upon the person of
        another or himself or herself, or substantial damage upon the property of
No. 81523-7-I/2


       During the 90-day commitment hearing, the State introduced testimony by

Jon Bibler, a crisis intervention specialist, who testified about L.H.’s threatening

behavior before commitment; Hyemin Song, a records custodian at Auburn

MultiCare, who testified about L.H.’s condition upon admission; and Claire

Coetzer, a clinical social worker at Cascade, who testified about L.H.’s condition

at Cascade during the 14-day treatment.

       Coetzer testified that she diagnosed L.H. with schizoaffective disorder.

And she concluded that L.H. presented a substantial risk of physical harm to

others as evidenced by behavior that has caused harm or placed another in

reasonable fear of such harm.

       Coetzer then said she would read aloud notes from L.H.’s medical chart

written by other mental health professionals during his 14-day treatment. L.H.’s

counsel stipulated that the notes qualified as business records for purposes of

the hearsay exception.

       Coetzer read a note by a licensed practitioner nurse, which says that L.H.

yelled, cursed, acted sexually, threatened others, and postured. The same note

says staff and peers were afraid of him. L.H.’s counsel objected, saying that L.H.

had a due process right to confront the author of the note if the State intended to

use it as proof of an element of the State’s case. The trial court asked the State



        others, and continues to present, as a result of a behavioral health disorder,
        a likelihood of serious harm.
RCW 71.05.280. “‘Likelihood of serious harm’ means: . . . A substantial risk that: . . .
physical harm will be inflicted by a person upon another, as evidenced by behavior
which has caused such harm or which places another person or persons in reasonable
fear of sustaining such harm.” RCW 71.05.020(35)(a)(ii).


                                            2
No. 81523-7-I/3


if it was offering the note to prove an element of its case; the State declined to

answer definitively but said that the notes “confirm the assertion about the

likelihood of harm.” The court decided to admit the testimony about the note and

reserved ruling on whether it could consider the testimony in its commitment

decision. L.H.’s counsel clarified that he was not making a Sixth Amendment2

confrontation clause argument, but a Fourteenth Amendment3 due process

argument.

       Coetzer resumed reading from the chart note, which describes additional

physically aggressive behavior by L.H. His counsel objected again on the same

grounds and the trial court admitted testimony about the note subject to a later

ruling on the due process issue. The trial court asked L.H.’s counsel for case law

on the issue, and he responded that there was no case law about the due

process right to confrontation in an ITA hearing.

       Coetzer continued reading from multiple chart notes by different authors,

which reflected similar behavior by L.H. His counsel continued to object on due

process grounds and the trial court allowed the testimony to continue subject to a

ruling on due process.

       On cross-examination, Coetzer said that L.H.’s medical chart notes were

all written by Cascade employees and that Cascade was in the same building as

the courtroom where the ITA hearing was taking place.




       2
           U.S. CONST. amend. VI.
       3
           U.S. CONST. amend. XIV.


                                          3
No. 81523-7-I/4


       After the hearing adjourned for the day, L.H.’s counsel submitted briefing

on whether the due process clause guaranteed a confrontation right. The next

day, the trial court addressed the due process objection. It applied the Mathews4

factors and concluded that two of the three factors favored the State and thus

overruled the objection. The trial court said the first factor weighed in L.H.’s favor

because of his liberty interest. It determined the second factor—about existing

procedural safeguards—weighed in the State’s favor. It said that ITA hearings

come with “pretty significant protections akin” to sexually violent predator (SVP)

commitment hearings—including the right to an attorney, cross-examination of

testifying witnesses, examination of evidence, and a high civil standard of clear,

cogent, and convincing evidence. It also determined that the third factor—about

the State’s interest—weighed in the State’s favor because the State has an

interest in ensuring that people who have a mental illness do not harm

themselves or others and get treatment. The court noted that, if ITA hearings

required every author of a medical chart note to testify, such a requirement would

detract from their primary task of caring for patients.

       In ordering L.H. to 90 days of involuntary inpatient treatment, the trial court

concluded that L.H. was “taken into custody as a result of conduct in which he . .

. attempted or inflicted physical harm on the person of another or himself[], or

substantial damage on the property of others, and continues to present a

likelihood of serious harm as a result of a mental disorder.” The trial court based

its conclusion in part on Bibler’s testimony about L.H.’s actions before he was

       4
           Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).


                                             4
No. 81523-7-I/5


committed for 14 days and in part on the evidence of L.H.’s behavior in

treatment—specifically from the medical chart notes. L.H. appeals.

                                   II. ANALYSIS

       L.H. says that the trial court erred by considering Coetzer’s testimony

about the chart notes because due process5 guarantees him the right to confront

the notes’ authors through cross-examination.6 He claims the three Mathews

balancing test factors weigh in his favor. We disagree.

       We review de novo constitutional challenges based on Mathews, deferring

to the trial court’s factual findings “where appropriate.” In re Dependency of E.H.,

191 Wn.2d 872, 894–95, 427 P.3d 587 (2018).

       The due process clause of the Fourteenth Amendment “promises both

substantive and procedural due process before the State may lawfully take a

person’s life, liberty, or property.” In re Welfare of M.B., 195 Wn.2d 859, 867,

467 P.3d 969 (2020). “Procedural due process requires the government to meet

certain constitutional minimum standards before it may lawfully make decisions

that affect an individual’s liberty interests.” Id. “Substantive due process, on the

other hand, limits the rules that the government may adopt governing these

deprivations.” Fields v. Dep’t of Early Learning, 193 Wn.2d 36, 58, 434 P.3d 999

(2019). Our Supreme Court has treated whether a person has a right to



       5
         L.H. makes a due process claim under the Fourteenth Amendment.
       6
         L.H. says even though his 90-day commitment has ended, this appeal is not
moot. See In re Det. of M.K., 168 Wn. App. 621, 625, 279 P.3d 897 (2012) (determining
that an appeal of a 90-day commitment is not moot “[b]ecause an involuntary
commitment order may have adverse consequences on future involuntary commitment
determinations”). The State does not dispute this.


                                          5
No. 81523-7-I/6


confrontation as a procedural due process issue and applied the Mathews

balancing test to the question. In re Det. of Stout, 159 Wn.2d 357, 370, 150 P.3d

86 (2007).
       In determining what procedural due process requires in a given
       context, we employ the Mathews test, which balances: (1) the private
       interest affected, (2) the risk of erroneous deprivation of that interest
       through existing procedures and the probable value, if any, of
       additional procedural safeguards, and (3) the governmental interest,
       including costs and administrative burdens of additional procedures.

Id. Procedural due process is flexible. Id. “At its core is a right to be

meaningfully heard, but its minimum requirements depend on what is fair in a

particular context.” Id. We assess procedural due process challenges case-by-

case. State Constr., Inc. v. City of Sammamish, 11 Wn. App. 2d 892, 913, 457

P.3d 1194, review denied 195 Wn.2d 1028, 466 P.3d 770 (2020). “A person

claiming a due process violation has the burden of proof.” State v. Conway, 8

Wn. App. 2d 538, 553, 438 P.3d 1235, review denied, 194 Wn.2d 1010, 452 P.3d

1240 (2019).

   A. The private interest affected

       The parties agree that L.H. has a significant interest in his physical liberty

for the 90-day period and that this factor weighs in his favor. See In re Det. of

Thorell, 149 Wn.2d 724, 731, 72 P.3d 708 (2003) (“Freedom from bodily restraint

has always been at the core of the liberty interest protected by the due process

clause of the fourteenth amendment. . . . Commitment for any reason constitutes

a significant deprivation of liberty triggering due process protection.”). We agree

as well.




                                          6
No. 81523-7-I/7


   B. The risk of erroneous deprivation of liberty given current procedural
      safeguards and the probable value of added safeguards

       L.H. says that the process guaranteed to him during an ITA 90-day

commitment hearing does not sufficiently guard against the risk of erroneous

deprivation of his liberty interest. We disagree.

       In Stout, in an analogous context, our Supreme Court addressed whether

a respondent in a SVP trial has a due process right to confront a witness. 159

Wn.2d at 370. At Stout’s SVP trial, the State presented testimony from an

alleged victim in the form of two telephonic depositions. Id. at 368. The second

deposition came with a video recording of the alleged victim answering

questions. Id. Stout contended that the use of the telephonic depositions rather

than live testimony violated his due process right to confrontation. Id. at 368–69.

In determining that the second Mathews factor weighed in the State’s favor, the

court recognized these safeguards in SVP proceedings: the right to counsel

(including appointed counsel), the right to present evidence on a detainee’s own

behalf, the right to cross-examine adverse witnesses who testify against the

detainee, the right to view and copy reports and petitions, and the right to a jury.

Id. at 370. The court said, “Most importantly, at trial the State carries the burden

of proof beyond a reasonable doubt, and in a jury trial, the verdict as to whether a

detainee is a sexually violent predator must be unanimous.” Id. at 370–71. The

court also said that a right to confrontation would add little value to the existing

procedural safeguards because the goals of confrontation had been met by the

deposition. Id. at 371. The court noted that the depositions were under oath,

subject to Stout’s review and potential impeachment, and the second deposition


                                           7
No. 81523-7-I/8


was videotaped, allowing the fact finder to observe the alleged victim’s demeanor

during questioning. Id.7

       Like SVP proceedings, ITA proceedings are civil. Stout, 159 Wn.2d at

368–69 (SVP); In re Det. of W.C.C., 185 Wn.2d 260, 261, 370 P.3d 1289 (2016)

(ITA). And similarly, respondents in ITA hearings have significant procedural

protections. They have the right to an attorney (including appointed counsel), the

right to present evidence on their own behalf, the right to cross-examine

witnesses who testify against them, the right to view and copy petitions and

reports, and the right to a jury.8 RCW 71.05.217(5);9 RCW 71.05.310. Also, the




       7
            In In re Detention of Coe, our Supreme Court addressed a similar issue. 175
Wn.2d 482, 509, 286 P.3d 29 (2012). In an SVP trial, Coe challenged the admission of
reports by alleged victims of uncharged assaults. Id. at 509. A psychologist testified
that Coe was an SVP and said that she relied on the reports in reaching that
determination. Id. Coe claimed that this violated his due process right to confront and
cross-examine the alleged victims and that his case was distinguishable from Stout
because he had no chance to cross-examine, ensure veracity by oath, or observe
demeanor. Id. at 510. The court rejected this distinction and held that the second
Mathews factor weighed in the State’s favor given the other existing safeguards
discussed in Stout. Id. at 511. In reaching its holding, the court emphasized that the
assault reports were admitted only to show the basis of the psychologist’s opinion, and
not admitted substantively. Id.
          8
            Because of the COVID-19 pandemic, L.H. could not have a jury trial. In March
2020, the Supreme Court of Washington suspended all civil jury trials because of the
COVID-19 pandemic. Am. Order No. 25700-B-607, In re Statewide Response by
Washington State Courts to the Covid-19 Public Health Emergency (Wash. Mar. 20,
2020), http://www.courts.wa.gov/content/publicUpload/Supreme%20Court%20Orders
/Supreme%20Court%20Emergency%20Order%20re%20CV19%20031820.pdf
[https://perma.cc/NY2J-S4XC]. L.H.’s hearing occurred during this suspension.
          9
            For convenience, we cite the current version of the relevant statutes. Former
RCW 71.05.310 (2005), referencing the rights set forth in former RCW 71.05.360 (2019),
was in effect at the time of L.H.’s hearing. LAWS of 2012, ch. 256 § 8 (effective May 1,
2012). Laws of 2020, ch. 302, § 104 (effective June 11, 2020) repealed former RCW
71.05.360. The current version of RCW 71.05.217(5)(a) recodifies statutory rights
during an ITA hearing.


                                           8
No. 81523-7-I/9


Rules of Evidence apply to ITA hearings.10 RCW 71.05.217(5). And to petition

for 90-day involuntary treatment, a petitioner must support their petition with

affidavits by mental or physical health professionals. RCW 71.05.290.

       L.H. highlights that the burden of proof in SVP trials differs from the

burden in ITA hearings. See Stout, 159 Wn.2d at 370–71 (SVP hearings require

proof beyond a reasonable doubt); RCW 71.05.310 (ITA 90-day commitment

hearings require proof by clear, cogent, and convincing evidence). While this is

true, as with SVP trials, 90-day commitment hearings require a heightened

burden of proof. See In re Custody of ALD, 191 Wn. App. 474, 501, 363 P.3d

604 (2015) (noting that the “more rigorous” standard of clear, cogent, and

convincing evidence applies to nonparental custody hearings “[b]ecause of the

severe consequences of an erroneous deprivation of a parent’s custody rights”).

       L.H. also emphasizes the lack of a unanimous jury trial requirement in 90-

day hearings. But 90-day hearings still provide an option for a jury trial and still

require agreement by 10 out of 12 jurors or 5 out of 6 jurors. In re Det. of

McLaughlin, 100 Wn.2d 832, 845, 676 P.2d 444 (1984).

       On balance, the comprehensive set of procedural safeguards listed above

minimize the risk of a trial court erroneously depriving an ITA respondent of their

liberty interest. Also, in light of these safeguards, the additional safeguards of

confrontation and cross-examination would add little probable value to L.H.’s ITA

hearing. Again, L.H. bears the burden of establishing a due process violation.

       10
          Again, L.H. stipulated to the admissibility of the evidence at issue. Thus, he
essentially claims the court violated his due process right by considering admissible
evidence.


                                             9
No. 81523-7-I/10


He does not claim that he was somehow barred from interviewing the authors of

the notes or calling them as witnesses in his case.

   C. The State’s interest, including the burden of additional procedure

       As for the third Mathews factor, the State says that it has strong interests

(1) in treating those who have a mental impairment and pose a risk of harm to

themselves or others, and (2) reducing administrative burdens. We agree.

       The State has an interest in treating individuals with mental illness when

they pose a risk of harm to themselves or others. See In re Det. of M.W. v. Dep’t

of Soc. & Health Servs., 185 Wn.2d 633, 660, 374 P.3d 1123 (2016) (“the

government has important interests in increasing public safety [and] encouraging

effective treatment of violent mentally ill individuals”). L.H. acknowledges this

interest.

       Also, the State has an interest in reducing administrative burdens and

costs. See Stout, 159 Wn.2d at 371–72 (noting the State’s interest in

“streamlining” SVP trials, reducing undue burdens, and ensuring the accessibility

of testimony from unavailable or out-of-state witnesses); Coe, 175 Wn.2d at 511–

12 (also discussing the State’s interest in streamlining commitment proceedings

and avoiding heavy financial burdens accompanying live testimony). To be sure,

requiring the author of every relevant medical chart note to testify at a 90-day ITA

commitment hearing would pose a significant burden on the State. L.H. says that

the Mathews analysis is case-by-case and highlights that the authors of the notes

at issue work in the same building as the courtroom. While this proximity may




                                         10
No. 81523-7-I/11


have reduced the burden, having more witnesses testify necessarily imposes

some level of administrative burdens or costs.

       We conclude that, on balance, the Mathews test supports the State in this

matter. Existing procedural safeguards sufficiently protected L.H.’s liberty

interests; and the State has significant interests in treating mental illness and

reducing administrative burdens.11

       We affirm.




 WE CONCUR:




       11
          We also reject L.H.’s alternative argument based on Vitek v. Jones, 445 U.S.
480, 495–96, 100 S. Ct. 1254, 63 L. Ed. 2d 552 (1980) (saying that the right to confront
and cross-examine witnesses, absent good cause, applies to a hearing to decide
whether to transfer a prisoner to a mental health hospital). The Vitek holding is not as
broad as L.H. contends—it does not provide that the confrontation right applies in all civil
commitment hearings; the case involves a hearing to decide whether to transfer a
prisoner to a mental health hospital; and the Court did not conduct a Mathews analysis.
Id. at 494–96.


                                            11